Order of July 2, 1920, reversed, and motion for framing issues denied, without costs. Since plaintiff has ceased to be a director of this corporation, his standing is merely that of a member whose remedy is under the general equity jurisdiction. Questions of neglect or failure of defendants to perform their duties, when raised by persons or officials suing under section 91 of .the General Corporation Law, are triable by a jury. But that does not apply to one whose standing now is merely that of a member. Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concur.